*512ON PETITION FOR. REHEARING.
Per Curiam.
The opinion in this case is reported in 145 P'ac. Rep. 743. The defendants in error have filed a petition for a rehearing and allege the following grounds therefor: First, that error was not committed; and second, that if error was committed it was harmless, and therefore not sufficient grounds for reversal. This petition does not disclose that any new point is here raised and their brief merely contains a new discussion of misjoinder and the effect thereof, and by a reference to the opinion filed both questions were covered and decided. We have, however, looked into the case further in view of the brief in support of the petition and do not recede from the views expressed in the opinion filed.

Rehearing denied.